DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 8/1/2022, no claims are cancelled; claims 1, 10, 17 and 21 have been amended, and no new claims have been added. Therefore, claims 1-23 are still presently pending in the application.

Specification
3.	The amendment to the abstract filed on 8/1/2022 rectified the specification objection and therefore the object is withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 10-13, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2018/0285839), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699).
As to claim 1, Yang et al. teaches a method performed by a system of a host organization having at least a processor and a memory therein to execute instructions (See Yang et al., Figure 7 and Paragraphs 63-65), wherein the method comprises: 
operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139, wherein Yang discloses “a multi-entity system architecture” and “Each customer may be referred to as a tenant”); 
executing instructions at via the processor to configure the blockchain to share a training data set between two or more of the plurality of tenants pursuant to a consent agreement to share the training data set (See Yang et al., Paragraphs 3, 18-21 and 23, wherein Yang discloses “Shared data via the data stores 22A, 22B is available to parties that have permission via queries of the respective API 28A, 28B. An API 28A handles the queries by communicating with a local control node 24A. The local control node 24A corresponds with a partner control node 24B via the blockchain layer 26. Assuming the local control node 24A has permission to query the partner control node 24B, then control node 24B will communicate with the data store 22B and forward requested data back through the chain to entity/application 30A,” wherein “permission” is read on “consent agreement”); 
training an Al model to make recommendations based on the training data set shared between the two or more of the plurality of tenants (See Yang et al., Paragraphs 3, 18-21 and 23, wherein Yang discloses “most of the AI applications today utilize the training data to train the model through a centralized and controlled environment. The multi-entity system architecture 40 enables controlled sharing of this information”); 
receiving a request to register the Al model with an audit record keeping service (See Yang et al., Paragraphs 54-55 and 58-62, wherein Yang discloses “the AI models that were trained. The control nodes 24 generate transactions to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models”); 
participating in consensus via the participating node of the host organization for a transaction received at the blockchain using the Al model (See Yang et al., paragraphs 45-46 and 52-53, wherein Yang discloses “Cryptocurrencies have different consensus mechanisms and some may develop forks in the chain, which may be undesirable, while others disallow forks by design. Some cryptocurrency protocols are based on Proof-of-Work, which may be quite wasteful, so the control nodes 24A, 24B are additionally configured to communicate with non-Proof-of-Work cryptocurrency blockchains…the multi-entity system 40 may provide a systematic way to allow different parties to share information and train AI models using the right data over the entire world. The proposed data management system utilizes blockchain technology to provide a public environment that engages different parties to share data and train AI models. For example, where one entity is a machine learning expert and other entities are data providers that have massive data with different information, the machine learning expert generates an application that uses training for a machine learning model and does not have enough domain knowledge or data. This party finds other parties and requests the data service to perform the task.” Also see “Paragraphs 54-58, wherein Yang discloses “The control nodes 24 generate transactions to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models. This process creates a virtual marketplace that allows AI/machine learning service and data sharing to be transacted in a secure and distributed environment among many parties”); 
issuing a decision by the Al model to accept or reject the transaction (See Yang et al., Figure 5 and Paragraphs 21-24 and 53-5-62, wherein Yang discloses “a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain” and wherein Yang further discloses “there may be another type of entity who performs model/data validation to make sure the machine learning expert used the right data to train the model” and “the control node verifies data access control permissions based on the identity of the data request. The data access control permissions are stored in the blockchain layer, in data embedded in transactions. Where the application or the application user does not have permission to access the data, control node denies access. In step 506, the control node determines where the relevant data for the data request is located. The data may be in the data store managed by the current, subject control node, or the data may be in a data store managed by a partner control node”); and 
transacting a new asset onto the blockchain recording the decision to accept or reject the transaction and the data set utilized to train the Al model and a version of the Al model (See Yang et al., Figure 5 and Paragraphs 53-5-62, wherein Yang discloses the subject control node interacts with the data based on application or application user commands, and restricts, reads, writes, or creates data in the data store. In step 512, the subject control node generates an audit log on the blockchain layer of the data interaction. When new data is created, data provenance details are included in the audit log”).    
Yang et al. teaches “a multi-entity system architecture” and “Each customer may be referred to as a tenant” (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139).  Yang et al., however, does not teach the host organization.  Yang et al., does not explicitly teach operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain; executing instructions at via the processor to cause the host organization to configure the blockchain to share a training data set between two or more of the plurality of tenants.
Goldfarb et al. teaches transparent client application to arbitrate data storage between mutable and immutable data repositories (See abstract), in which he teaches wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain; executing instructions at via the processor to cause the host organization to configure the blockchain to share a training data set between two or more of the plurality of tenants (See Goldfarb et al., paragraphs 37-38 and 95-96, wherein Goldfarb discloses “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures”).
Yang et al. and Goldfarb et al. are from the analogous art of computer networks associated with distributed ledgers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Yang et al. and Goldfarb et al. to have combined Yang et al. and Goldfarb et al.. The motivation to combine Yang et al. and Goldfarb et al. is to provide a system and method where security and integrity of the data in a datastore and prevent an attacker from modifying or exfiltrating confidential records in a datastore on a computer network (See Goldfarb et al., paragraphs 3-4). Therefore, it would have been obvious to one skilled in the art to combine Yang et al. and Goldfarb et al..

As to claims 2, 18, and 22, Yang et al. as modified, teaches wherein the audit record keeping service writes an immutable audit record onto the blockchain providing auditability and transparency of any decision and factors considered by the Al model specified by the version of the Al model and the training data set utilized to train the Al model (See Yang et al., Paragraphs 15, 19-20, 23, 25 and 23, wherein Yang discloses “the blockchain contains an immutable audit log of all the activity;” Also see Goldfarb et al., paragraphs 109, 111 and 149, wherein Goldfarb discloses “When reading data back, some embodiments may implement a consensus protocol to determine an authoritative copy, for example identifying a version of a document returned by a plurality or a majority of the replicated instances following a read operation like that described below”).   

As to claim 3, Yang et al. as modified, teaches wherein the audit record keeping service provides auditability compliance with the U.S. Federal Consumer Credit Protection Act on behalf of customer organization's (See Yang et al., Paragraphs 45-46 wherein Yang discloses “in this multi-party data sharing case, the data from data store 22A may contain Personally Identifiable Information (PII) which cannot be shared. The PII data can be stripped out via control node assigned permissions and only non-PII data is shared. A third party can participate by running a compliance node as described in another example earlier and monitor that no PII data is shared”).   

As to claims 4, 19 and 23, Yang et al. as modified, teaches wherein issuing the decision by the Al model to accept or reject the transaction includes: extracting one or more parameters from the transaction received at the blockchain; consuming the one or more parameters as factors by the Al model to issue the decision to accept Claims- 133 - Attorney Docket No.: 37633.6332 (A3236US2)or reject the transaction; and further identifying within the new asset the one or more parameters consumed by the Al model in support of the Al model's decision to accept or reject the transaction (See Yang et al., Paragraphs 53-58, wherein Yang discloses “the multi-entity system 40 can provide data access control via commands provided via an API 28 to a control node 24 and let the machine learning expert access the necessary data. The machine learning expert is able to take that data, transform it into training data, and feed the data to the machine learning models. Additionally, there may be another type of entity who performs model/data validation to make sure the machine learning expert used the right data to train the model. Those service providers may be paid by utilizing the natural payment functionality in the blockchain layer 26” and “ FIG. 5 is a flowchart illustrating control nodes facilitating data requests. In step 502, the API receives a data request from application. The data request may be a rule change, to amend data access control policies; a query, to read data from a data store; or an insertion or edit, to write data to the data store. The data request will include identity. The identity may be of the application, a user of the application, or a group of users of the application”).  

As to claims 5 and 20, Yang et al. as modified, teaches generating a smart contract to enforce one or more business rules as defined by the Al model as criteria by which to accept or reject transactions on the blockchain; and transacting the smart contract onto the blockchain to enforce the transactions on the blockchain (See Yang et al., Paragraphs 21-24, wherein Yang discloses “a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain”).    

As to claim 6, Yang et al. as modified, teaches wherein generating the smart contract to enforce one or more business rules as defined by the Al model comprises: auto-generating a metadata rule definition for each one of the one or more business rules as defined by the Al model; auto-generating code for the smart contract representing one or more business rules via the metadata rule definition auto-generated for each one of the one or more business rules (See Yang et al., Paragraphs 17-24, wherein Yang discloses “ The API component 28 is a software interface that interfaces with the app 30 (or user) and supports commands for data storage and retrieval, and changes the permissions of access control for the data. The API 28 communicates the commands to the control node 24. The control node 24 connects to the blockchain network (or networks, possibly more than one, and possibly both public, like Bitcoin and Ethereum, or private/permissioned, like an intra-company blockchain) and to the data store 22…Metadata, hashes of the data, permissions or hashes thereof, and the commands are written to the blockchain via the control node 24); and adding the smart contract having the code representing the metadata rule definition onto the blockchain by writing the metadata rule definition into an asset of a new block on the blockchain  (See Yang et al., Paragraphs 21-24, wherein Yang discloses “when data is stored in the data store 22, the hash of the data, owner of the data, and the data permission is written to the blockchain along with hashes of any source data for data provenance. The actor or actors responsible for this writing may include one or more smart contracts on the blockchain itself or an external network service process”).   
 
As to claim 10, Yang et al. as modified, teaches wherein configuring the blockchain to share the training data set between two or more of the plurality of tenants comprises: transacting metadata to the blockchain specifying an indication of consent by each of the two or more of the plurality of tenants having provided consent to share the training data set (See Yang et al., Paragraphs 17-24, wherein Yang discloses “ The API component 28 is a software interface that interfaces with the app 30 (or user) and supports commands for data storage and retrieval, and changes the permissions of access control for the data. The API 28 communicates the commands to the control node 24. The control node 24 connects to the blockchain network (or networks, possibly more than one, and possibly both public, like Bitcoin and Ethereum, or private/permissioned, like an intra-company blockchain) and to the data store 22…Metadata, hashes of the data, permissions or hashes thereof, and the commands are written to the blockchain via the control node 24).    

As to claim 11, Yang et al. as modified, teaches wherein the training data set includes data stored on the blockchain; wherein a first portion of the training data set is exclusively owned and controlled by a first one of the plurality of tenants; wherein a second portion of the training data set is exclusively owned and controlled by a second one of the plurality of tenants (See Yang et al., Paragraphs 3, 18-21 and 23, wherein Yang discloses “Shared data via the data stores 22A, 22B is available to parties that have permission via queries of the respective API 28A, 28B. An API 28A handles the queries by communicating with a local control node 24A. The local control node 24A corresponds with a partner control node 24B via the blockchain layer 26. Assuming the local control node 24A has permission to query the partner control node 24B, then control node 24B will communicate with the data store 22B and forward requested data back through the chain to entity/application 30A”); and wherein the indication of consent permits each of the plurality of tenants participating in the consent agreement to access the training data set via the blockchain including accessing any portion of the training data set exclusively owned and controlled by any other tenant which is restricted from access by non-owner tenants in the absence of the consent agreement (See Yang et al., Paragraphs 17-24, wherein Yang discloses “ The API component 28 is a software interface that interfaces with the app 30 (or user) and supports commands for data storage and retrieval, and changes the permissions of access control for the data. The API 28 communicates the commands to the control node 24. The control node 24 connects to the blockchain network (or networks, possibly more than one, and possibly both public, like Bitcoin and Ethereum, or private/permissioned, like an intra-company blockchain) and to the data store 22…Metadata, hashes of the data, permissions or hashes thereof, and the commands are written to the blockchain via the control node 24).    

As to claim 12, Yang et al. as modified, teaches wherein the host organization executes instructions via the processor to operate an Einstein Claims- 135 - Attorney Docket No.: 37633.6332 (A3236US2)Chain (EinsChain) service within the host organization (See Yang et al., Paragraphs 54-58, wherein Yang discloses “The control nodes 24 generate transactions to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models. This process creates a virtual marketplace that allows AI/machine learning service and data sharing to be transacted in a secure and distributed environment among many parties”); and wherein the EinsChain service of the host organization implements the audit record keeping service on behalf of the plurality of tenants (See Yang et al., Figure 5 and Paragraphs 53-5-62, wherein Yang discloses the subject control node interacts with the data based on application or application user commands, and restricts, reads, writes, or creates data in the data store. In step 512, the subject control node generates an audit log on the blockchain layer of the data interaction. When new data is created, data provenance details are included in the audit log”).    

As to claim 13, Yang et al. as modified, teaches wherein receiving the request to register the Al model comprises one of the plurality of tenants of the blockchain configuring the audit record keeping service to record data describing any decisions, actions, and recommendations made by the EinsChain audit record keeping service (See Yang et al., Figure 5 and Paragraphs 53-5-62, wherein Yang discloses the subject control node interacts with the data based on application or application user commands, and restricts, reads, writes, or creates data in the data store. In step 512, the subject control node generates an audit log on the blockchain layer of the data interaction. When new data is created, data provenance details are included in the audit log”).    

As to claim 17, Yang et al. teaches a non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a processor of a system having at least a processor and a memory therein (See Yang et al., Figure 7 and Paragraphs 63-65), the instructions cause the system to perform operations comprising: 
executing the instructions via the processor to operate a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139, wherein Yang discloses “a multi-entity system architecture” and “Each customer may be referred to as a tenant”); 
training an Al model to make recommendations based on the training data set shared between the two or more of the plurality of tenants (See Yang et al., Paragraphs 3, 18-21 and 23, wherein Yang discloses “most of the AI applications today utilize the training data to train the model through a centralized and controlled environment. The multi-entity system architecture 40 enables controlled sharing of this information”); 
receiving, at the host organization, a request to register the Al model with an audit record keeping service; participating in consensus via the participating node of the host organization for a transaction received at the blockchain using the Al model (See Yang et al., Paragraphs 54-55 and 58-62, wherein Yang discloses “the AI models that were trained. The control nodes 24 generate transactions to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models”); 
issuing a decision by the Al model to accept or reject the transaction  (See Yang et al., Figure 5 and Paragraphs 21-24 and 53-5-62, wherein Yang discloses “a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain” and wherein Yang further discloses “there may be another type of entity who performs model/data validation to make sure the machine learning expert used the right data to train the model” and “the control node verifies data access control permissions based on the identity of the data request. The data access control permissions are stored in the blockchain layer, in data embedded in transactions. Where the application or the application user does not have permission to access the data, control node denies access. In step 506, the control node determines where the relevant data for the data request is located. The data may be in the data store managed by the current, subject control node, or the data may be in a data store managed by a partner control node”); and 
transacting, from the host organization, a new asset onto the blockchain recording the decision to accept or reject the transaction and the data set utilized to train the Al model and a version of the Al model (See Yang et al., Figure 5 and Paragraphs 53-5-62, wherein Yang discloses the subject control node interacts with the data based on application or application user commands, and restricts, reads, writes, or creates data in the data store. In step 512, the subject control node generates an audit log on the blockchain layer of the data interaction. When new data is created, data provenance details are included in the audit log”).
Yang et al. teaches “a multi-entity system architecture” and “Each customer may be referred to as a tenant” (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139).  Yang et al., however, does not teach the host organization.  Yang et al., does not explicitly teach wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain; executing instructions at via the processor to cause the host organization to configure the blockchain to share a training data set between two or more of the plurality of tenants pursuant to a consent agreement to share the training data set.
Goldfarb et al. teaches transparent client application to arbitrate data storage between mutable and immutable data repositories (See abstract), in which he teaches wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain; executing instructions at via the processor to cause the host organization to configure the blockchain to share a training data set between two or more of the plurality of tenants pursuant to a consent agreement to share the training data set (See Goldfarb et al., paragraphs 37-38 and 95-96, wherein Goldfarb discloses “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures”).
Yang et al. and Goldfarb et al. are from the analogous art of computer networks associated with distributed ledgers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Yang et al. and Goldfarb et al. to have combined Yang et al. and Goldfarb et al.. The motivation to combine Yang et al. and Goldfarb et al. is to provide a system and method where security and integrity of the data in a datastore and prevent an attacker from modifying or exfiltrating confidential records in a datastore on a computer network (See Goldfarb et al., paragraphs 3-4). Therefore, it would have been obvious to one skilled in the art to combine Yang et al. and Goldfarb et al..

As to claim 21, Yang et al. teaches a system to execute at a host organization, wherein the system comprises: a memory to store instructions; a set of one or more processors to execute instructions (See Yang et al., Figure 7 and Paragraphs 63-65); 
a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors  (See Yang et al., Figure 7 and Paragraphs 63-65), the instructions stored in the memory are configurable to cause the system to perform operations comprising: 
executing the instructions via the set of one or more processors to operate a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139, wherein Yang discloses “a multi-entity system architecture” and “Each customer may be referred to as a tenant”); 
executing instructions at via the processor to configure the blockchain to share a training data set between two or more of the plurality of tenants pursuant to a consent agreement to share the training data set (See Yang et al., Paragraphs 3, 18-21 and 23, wherein Yang discloses “Shared data via the data stores 22A, 22B is available to parties that have permission via queries of the respective API 28A, 28B. An API 28A handles the queries by communicating with a local control node 24A. The local control node 24A corresponds with a partner control node 24B via the blockchain layer 26. Assuming the local control node 24A has permission to query the partner control node 24B, then control node 24B will communicate with the data store 22B and forward requested data back through the chain to entity/application 30A,” wherein “permission” is read on “consent agreement”); 
training an Al model to make recommendations based on the training data set shared between the two or more of the plurality of tenants (See Yang et al., Paragraphs 3, 18-21 and 23, wherein Yang discloses “most of the AI applications today utilize the training data to train the model through a centralized and controlled environment. The multi-entity system architecture 40 enables controlled sharing of this information”); 
receiving, at the host organization, a request to register the Al model with an audit record keeping service (See Yang et al., Paragraphs 54-55 and 58-62, wherein Yang discloses “the AI models that were trained. The control nodes 24 generate transactions to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models”); 
participating in consensus via the participating node of the host organization for a transaction received at the blockchain using the Al model (See Yang et al., paragraphs 45-46 and 52-53, wherein Yang discloses “Cryptocurrencies have different consensus mechanisms and some may develop forks in the chain, which may be undesirable, while others disallow forks by design. Some cryptocurrency protocols are based on Proof-of-Work, which may be quite wasteful, so the control nodes 24A, 24B are additionally configured to communicate with non-Proof-of-Work cryptocurrency blockchains…the multi-entity system 40 may provide a systematic way to allow different parties to share information and train AI models using the right data over the entire world. The proposed data management system utilizes blockchain technology to provide a public environment that engages different parties to share data and train AI models. For example, where one entity is a machine learning expert and other entities are data providers that have massive data with different information, the machine learning expert generates an application that uses training for a machine learning model and does not have enough domain knowledge or data. This party finds other parties and requests the data service to perform the task.” Also see “Paragraphs 54-58, wherein Yang discloses “The control nodes 24 generate transactions to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models. This process creates a virtual marketplace that allows AI/machine learning service and data sharing to be transacted in a secure and distributed environment among many parties”); 
issuing a decision by the Al model to accept or reject the transaction (See Yang et al., Figure 5 and Paragraphs 21-24 and 53-5-62, wherein Yang discloses “a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain” and wherein Yang further discloses “there may be another type of entity who performs model/data validation to make sure the machine learning expert used the right data to train the model” and “the control node verifies data access control permissions based on the identity of the data request. The data access control permissions are stored in the blockchain layer, in data embedded in transactions. Where the application or the application user does not have permission to access the data, control node denies access. In step 506, the control node determines where the relevant data for the data request is located. The data may be in the data store managed by the current, subject control node, or the data may be in a data store managed by a partner control node”); and 
transacting, from the host organization, a new asset onto the blockchain recording the decision to accept or reject the transaction and the data set utilized to train the Al model and a version of the AI model (See Yang et al., Figure 5 and Paragraphs 53-5-62, wherein Yang discloses the subject control node interacts with the data based on application or application user commands, and restricts, reads, writes, or creates data in the data store. In step 512, the subject control node generates an audit log on the blockchain layer of the data interaction. When new data is created, data provenance details are included in the audit log”).
Yang et al. teaches “a multi-entity system architecture” and “Each customer may be referred to as a tenant” (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139).  Yang et al., however, does not teach the host organization.  Yang et al., does not explicitly teach wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain; executing instructions at via the processor to cause the host organization to configure the blockchain to share a training data set between two or more of the plurality of tenants.
Goldfarb et al. teaches transparent client application to arbitrate data storage between mutable and immutable data repositories (See abstract), in which he teaches wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain; executing instructions at via the processor to cause the host organization to configure the blockchain to share a training data set between two or more of the plurality of tenants (See Goldfarb et al., paragraphs 37-38 and 95-96, wherein Goldfarb discloses “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures”).
Yang et al. and Goldfarb et al. are from the analogous art of computer networks associated with distributed ledgers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Yang et al. and Goldfarb et al. to have combined Yang et al. and Goldfarb et al.. The motivation to combine Yang et al. and Goldfarb et al. is to provide a system and method where security and integrity of the data in a datastore and prevent an attacker from modifying or exfiltrating confidential records in a datastore on a computer network (See Goldfarb et al., paragraphs 3-4). Therefore, it would have been obvious to one skilled in the art to combine Yang et al. and Goldfarb et al..

6.	Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2018/0285839), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699), in further view of Giordano et al. (U.S. Patent Application Publication No. 2017/0300627).
As to claim 7, Yang et al. teaches wherein transacting the smart contract onto the blockchain to enforce the transactions on the blockchain comprises: adding the smart contract onto the blockchain via a blockchain put transaction (See Yang et al., Paragraphs 21-24, wherein Yang discloses “the control node 24 interfaces with a blockchain that may support programmable smart contracts. Smart contracts may be used in a preferred embodiment to implement any subset of functionality. Zero, one, or more than one smart contracts may be utilized to provide data services via blockchain”); wherein the smart contract is written into a new asset of the new block on the blockchain (See Yang et al., Paragraphs 21-24, wherein Yang discloses “In a preferred embodiment, one smart contract is used for data provenance and another smart contract is used for recording data ownership and permissioning…When data is stored in the data store 22, the hash of the data, owner of the data, and the data permission is written to the blockchain along with hashes of any source data for data provenance. The actor or actors responsible for this writing may include one or more smart contracts on the blockchain itself or an external network service process”). Yang et al., however, does not explicitly teach wherein the new block of the blockchain is automatically subjected to a consensus protocol defined by a blockchain protocol for the blockchain; and wherein the new block of the blockchain having the smart contract embedded within the new asset of the new block is accepted as part of a primary chain of the blockchain after the new block is validated and attains consensus.
Giordano et al. teaches distributed healthcare records management (See abstract), in which he teaches wherein the new block of the blockchain is automatically subjected to a consensus protocol defined by a blockchain protocol for the blockchain; and wherein the new block of the blockchain having the smart contract embedded within the new asset of the new block is accepted as part of a primary chain of the blockchain after the new block is validated and attains consensus (See Giordano et al., Figure 2 and paragraphs 43, 45-46 and 62, wherein Giordano discloses “the computer 102—and every other node in the network that maintains a copy of the ledger 106—may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated”).
Yang et al. and Giordano et al. are from the analogous art of blockchain processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Yang et al. and Giordano et al. to have combined Yang et al. and Giordano et al.. The motivation to combine Yang et al. and Giordano et al. is to provide secure file storage and distribution (See Giordano et al., paragraphs 1-3). Therefore, it would have been obvious to one skilled in the art to combine Yang et al. and Giordano et al..

As to claim 8, Yang et al. as modified, teaches associating the smart contract with a specified transaction type; and wherein receiving the transaction at the blockchain further comprises: determining a transaction type for the received transaction matches the specified transaction type associated with the smart contract  (See Yang et al., Paragraphs 20-24, wherein Yang discloses “ “when data is stored in the data store 22, the hash of the data, owner of the data, and the data permission is written to the blockchain along with hashes of any source data for data provenance. The actor or actors responsible for this writing may include one or more smart contracts on the blockchain itself or an external network service process”); and Claims- 134 - Attorney Docket No.: 37633.6332 (A3236US2)triggering the smart contract to execute at the blockchain, wherein the smart contract is to execute and issue the decision to accept or reject the transaction pursuant to the one or more business rules as defined by the Al model which are enforced at the blockchain by the smart contract (See Yang et al., Paragraphs 21-24, wherein Yang discloses “when data is stored in the data store 22, the hash of the data, owner of the data, and the data permission is written to the blockchain along with hashes of any source data for data provenance. The actor or actors responsible for this writing may include one or more smart contracts on the blockchain itself or an external network service process;” Also see Giordano et al., Figure 3, also see paragraphs 30 and 52-53, wherein Giordano discloses “a user account may identify one or more smart contracts that are owned by a given user. In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users. To call the factory contract, a transaction may be sent from the user's account to the factory contract via the factory contract's address on the network. The factory contract may then be executed using values of any parameters included in the call to the contract, such as values indicating the user account to which the new contract is to be assigned and values indicating the type of contract to be created”).   

As to claim 9, Yang et al. as modified, teaches auto-generating code for a smart contract representing one or more business rules as defined by the Al model as criteria by which to accept or reject transactions on the blockchain (See Yang et al., Figure 5 and Paragraphs 21-24 and 53-5-62, wherein Yang discloses “a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain”); submitting the smart contract having the code therein to the blockchain for consensus by the two or more of the plurality of tenants operating as participating nodes of the blockchain (See Giordano et al., Figure 2 and paragraphs 43, 45-46 and 62, wherein Giordano discloses “the computer 102—and every other node in the network that maintains a copy of the ledger 106—may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated” and “FIG. 2 shows both full ‘validator’ nodes that store and maintain respective copies of the ledger 220 in addition to virtual nodes (e.g., factory smart contract 204 and rights manager smart contract 206) that have an account and address in the network but that may not be assigned to specific users. In some implementations, a validator node may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220. Transactions may be sent to and from virtual nodes in the network (e.g., by calling and executing smart contracts corresponding to the virtual nodes), but the virtual nodes themselves may not be specifically associated with a particular computer or computing system that stores or maintains an instance of the distributed ledger 220”); and adding the smart contract having the code therein onto the blockchain by writing the one or more business rules into an asset of a new block on the blockchain pursuant to the smart contract attaining consensus from two or more of the plurality of tenants operating as participating nodes of the blockchain (See Giordano et al., paragraphs 53 and 81, wherein Giordano teaches “the patient's smart contract 408 may send a new medical record to a third party either automatically or on request of the patient 412 (see stage 4 (420)). For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy. Although not expressly shown in FIG. 4, when a medical record is sent to the pharmacist's smart contract 410, the transaction may first be validated by the rights manager 406. The pharmacist linked to the third party smart contract 410 may fill the prescription and may then call the smart contract 410 to identify when the prescription has been filled”).

7.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2018/0285839), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699), in further view of Porth et al. (U.S. Patent Application Publication No. 2017/0161833).
As to claim 14, Yang et al. teaches “the AI models that were trained. The control nodes 24 generate transactions to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models” (See Yang et al., Paragraphs 54-55 and 58-62).  Yang et al., however, does not explicitly teach wherein the decision issued by the Al model to accept or reject the transaction comprises a decision selected from the group comprising: a credit approval or credit rejection decision; a credit scoring decision; a bot authentication decision permitting or denying a requested action by a bot operating within the hot organization; a service escalation decision to escalate a customer inquiry to a human service operator; a financial investment approval or rejection decision; a blockchain consensus approval or rejection decision; a sales forecasting approval or rejection decision; a budgeting approval or rejection decision; a sales recommendation approval or rejection decision; a customer return approval or rejection decision; and a marketing campaign approval or rejection decision.
Porth et al. teaches financial monitoring and forecasting systems and methods (See abstract), in which he teaches wherein the decision issued by the Al model to accept or reject the transaction comprises a decision selected from the group comprising: a credit approval or credit rejection decision; a credit scoring decision; a bot authentication decision permitting or denying a requested action by a bot operating within the hot organization; a service escalation decision to escalate a customer inquiry to a human service operator; a financial investment approval or rejection decision; a blockchain consensus approval or rejection decision; a sales forecasting approval or rejection decision; a budgeting approval or rejection decision; a sales recommendation approval or rejection decision; a customer return approval or rejection decision; and a marketing campaign approval or rejection decision (See Porth et al. paragraphs 11-13, 94-102, , wherein Porth discloses “the data displayed is collected in real time by the system's centralized server from every branch, franchisee, affiliate, or other business establishment within the purview of a given company's financial reporting systems. At each local business site, a company, via the present invention, may collect data related to both card swipe transactions (e.g., credit, debit, or bank card payments), cash on hand or other value exchanged. This data may be collected manually or automatically by the present invention; ideally with all business locations using the same centralized payment acceptance platform. However, the system is also capable of being integrated with and communicating with any physical or virtual revenue recording devices (e.g., cash registers, card readers, online virtual device etc.) or local accounting software systems. Other relevant business data, such as staffing information and inventory levels may also be reported by the local business sites to the centralized server”).  
Yang et al. and Porth et al. are from the analogous art of processing blockchains. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Yang et al. and Porth et al. to have combined Yang et al. and Porth et al.. The motivation to combine Yang et al. and Porth et al. is to provide a “real time global business data reporting system which is capable of accounting for worldwide revenue to international companies and analyzing this data to in turn generate predictive business intelligence and display advice to end users” (See Porth et al. paragraphs 7-9). Therefore, it would have been obvious to one skilled in the art to combine Yang et al. and Porth et al..

As to claim 15, Yang et al. as modified, teaches applying reinforcement learning to the trained Al model via a feedback loop which adds decisions to accept or reject transactions to a new reinforcement training data set (See Porth et al. paragraphs 12-13, 61 and 116, wherein Porth discloses “‘smart’ feedback is provided by system algorithms which analyze the monetary and other data provided from the various business locations of a company in combination with other real world data sources (e.g., financial and world news, weather data, etc.) to generate predictive alerts and advisory actions for a company to take. An example of the predictive feedback provided by the system might deal with currency devaluation. The governments of some counties (e.g., China, Argentina, etc.) set the value of their currency instead of letting it float relative to other currencies. This creates a potentially disastrous situation for a multinational corporation with locations within such countries as the governments of these countries may literally, in an instant, devalue the currency of a local institution has on hand and in its local bank accounts by a substantial amount”); re-training the Al model based on the training data set shared between the two or more of the plurality of tenants and based further on the new reinforcement training data set having the Al model's own decisions to accept or reject prior transactions embodied therein (See Yang et al., Figure 5 and Paragraphs 21-24 and 53-5-62, wherein Yang discloses “a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain” and wherein Yang further discloses “there may be another type of entity who performs model/data validation to make sure the machine learning expert used the right data to train the model” and “the control node verifies data access control permissions based on the identity of the data request. The data access control permissions are stored in the blockchain layer, in data embedded in transactions. Where the application or the application user does not have permission to access the data, control node denies access. In step 506, the control node determines where the relevant data for the data request is located. The data may be in the data store managed by the current, subject control node, or the data may be in a data store managed by a partner control node”).   

As to claim 16, Yang et al. as modified, teaches supplementing the new reinforcement training data set with final consensus results corresponding to the transactions for which the Al model issued decisions to accept or reject the transactions (See Yang et al., Figure 5 and Paragraphs 21-24 and 53-5-62, wherein Yang discloses “a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain” and wherein Yang further discloses “there may be another type of entity who performs model/data validation to make sure the machine learning expert used the right data to train the model” and “the control node verifies data access control permissions based on the identity of the data request. The data access control permissions are stored in the blockchain layer, in data embedded in transactions. Where the application or the application user does not have permission to access the data, control node denies access. In step 506, the control node determines where the relevant data for the data request is located. The data may be in the data store managed by the current, subject control node, or the data may be in a data store managed by a partner control node”); Claims- 136 - Attorney Docket No.: 37633.6332 (A3236US2)wherein the final consensus results include (i) consensus results for transactions in agreement with the Al model's decision (See Giordano et al., Figure 2 and paragraphs 43, 45-46 and 62, wherein Giordano discloses “the computer 102—and every other node in the network that maintains a copy of the ledger 106—may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated” and “FIG. 2 shows both full ‘validator’ nodes that store and maintain respective copies of the ledger 220 in addition to virtual nodes (e.g., factory smart contract 204 and rights manager smart contract 206) that have an account and address in the network but that may not be assigned to specific users. In some implementations, a validator node may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220. Transactions may be sent to and from virtual nodes in the network (e.g., by calling and executing smart contracts corresponding to the virtual nodes), but the virtual nodes themselves may not be specifically associated with a particular computer or computing system that stores or maintains an instance of the distributed ledger 220”) and (ii) consensus results for transactions in conflict with the Al model's decision (See Giordano et al., Figure 2 and paragraphs 43, 45-46 and 62, wherein Giordano discloses “the computer 102—and every other node in the network that maintains a copy of the ledger 106—may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated”).   

Response to Arguments
8. 	Applicant's arguments filed on 8/1/2022, with respect to the rejected claims have been fully considered but they are not found to be persuasive:
In response to applicants’ arguments regarding “Yang does not disclose that which is now required by the narrowing limitations of independent claim 1… the Office Action takes the position that Yang discloses use of an Al model to ‘... ‘to accept or reject the transaction ....’ Notably, this limitation has been narrowed and clarified by the present amendments to now expressly recite: ... participating in consensus via the participating node of the host organization for a transaction received at the blockchain using the AI model. Applicants submit that Yang fails to disclose such a limitation or the other clarifying limitations introduced by Applicants via the present amendment,” the arguments have been fully considered but are not found to be persuasive. Yang discloses “most of the AI applications today utilize the training data to train the model through a centralized and controlled environment. The multi-entity system architecture 40 enables controlled sharing of this information” (See Yang et al., Paragraphs 3, 18-21 and 23) and Yang also discloses that “a multi-entity system architecture” wherein “Each customer may be referred to as a tenant” (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139). Therefore, while Yang doesn’t disclose a host organization per se, Yang does disclose a multi-tenant architecture that uses an “AI model” to gather training data that enable the multi-tenant system to share data. Newly cited art of Goldfarb has been cited to further show that at the time of the invention it was known in the art that “the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain.” Specifically, Goldfarb teaches that “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures” (See Goldfarb et al., paragraphs 37-38 and 95-96). Therefore, replacing Yangs multi-tenant architecture with Goldfarbs teachings of data centers including a plurality of different hosts configured to interact with blockchains would read on the claims as written.

In response to applicants’ arguments regarding “Yang describes both the ability for the control node to ‘validate[]’ data permissions, as well as the subject control node to generate an ‘audit log on the blockchain.’ However, nowhere does Yang describe that a host organization is actually responsible for receiving the incoming request to register the Al model and then subsequently the further requirement that it is the host organization which then actually’...... participat[es] in consensus via the participating node of the host organization for a transaction received at the blockchain using the AI model.” the arguments have been fully considered but are not found to be persuasive. As argued above, Yang discloses “most of the AI applications today utilize the training data to train the model through a centralized and controlled environment. The multi-entity system architecture 40 enables controlled sharing of this information” (See Yang et al., Paragraphs 3, 18-21 and 23) and Yang also discloses that “a multi-entity system architecture” wherein “Each customer may be referred to as a tenant” (See Yang et al., Figure 4 and Paragraphs 3-7, 21-26, 40-44, 46-47, 71, and 139). Therefore, while Yang doesn’t disclose a host organization per se, Yang does disclose a multi-tenant architecture that uses an “AI model” to gather training data that enable the multi-tenant system to share data. Newly cited art of Goldfarb has been cited to further show that at the time of the invention it was known in the art that “the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain.” Specifically, Goldfarb teaches that “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures” (See Goldfarb et al., paragraphs 37-38 and 95-96). Therefore, replacing Yangs multi-tenant architecture with Goldfarbs teachings of data centers including a plurality of different hosts configured to interact with blockchains would read on the claims as written.

In response to applicants’ arguments regarding “‘Nowhere is it disclosed that Yang actually’...participat[es] in consensus via the participating node of the host organization for a transaction received at the blockchain using the AI model,’ as is now made express by the narrowing clarifications to independent claim 1. Moreover, it would not be possible for Yang to disclose such features (or carry them out) because nowhere in the described structure of Yang's systems is there any mechanism by which a host organization’...operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain ...,’ such as that which is now mandated by Applicants' amendments to claim 1. To be clear Yang is silent as to that which is now required by Applicants amended claim 1. Yang does consider similar problems (e.g., storing information and managing information on a blockchain), however, Yang goes about solving those problems in a different way than that which is taught and claimed by Applicants,” the arguments have been fully considered but are not found to be persuasive. As argued above Yang discloses a multi-tenant architecture that uses an “AI model” to gather training data that enable the multi-tenant system to share data. Newly cited art of Goldfarb has been cited to further show that at the time of the invention it was known in the art that “the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain.” Specifically, Goldfarb teaches that “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures” (See Goldfarb et al., paragraphs 37-38 and 95-96). Goldfarb also teaches using a consensus algorithms/protocols to determine validate for different types of transactions and/or authority ” (See Goldfarb et al., paragraphs 37, 74, 109, 111 and 149). Therefore, replacing Yangs multi-tenant architecture with Goldfarbs teachings of data centers including a plurality of different hosts configured to interact with blockchains would read on the claims as written, and Yang in view of Goldfarb reads on “‘participat[es] in consensus via the participating node of the host organization for a transaction received at the blockchain using the AI model,’ as is now made express by the narrowing clarifications to independent claim 1,” as argued by the applicant.

In response to applicant's argument that “Yang simply uses different structure and different means to attain a different result than that which is taught and claimed. While the mechanisms of Yang are certainly interesting and of benefit to the problems described by that reference, the mechanisms described by the art of record are not solutions or even sufficient disclosure as to that which is now claimed by Applicants, and to which the scope of Applicants' claims are expressly limited,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicants’ arguments regarding “‘Giordano and Porth similarly fail to disclose a host organization which’... participat[es] in consensus via the participating node of the host organization for a transaction received at the blockchain using the AI model,’ as is now made express by the narrowing clarifications to independent claim 1 and the further requirement that a host organization’...operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain ...,’ such as that which is now mandated by Applicants' amendments to claim 1,” the arguments have been fully considered but are not found to be persuasive. As argued above Yang discloses a multi-tenant architecture that uses an “AI model” to gather training data that enable the multi-tenant system to share data. Newly cited art of Goldfarb has been cited to further show that at the time of the invention it was known in the art that “the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain.” Specifically, Goldfarb teaches that “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures” (See Goldfarb et al., paragraphs 37-38 and 95-96). Goldfarb also teaches using a consensus algorithms/protocols to determine validate for different types of transactions and/or authority ” (See Goldfarb et al., paragraphs 37, 74, 109, 111 and 149). Therefore, replacing Yangs multi-tenant architecture with Goldfarbs teachings of data centers including a plurality of different hosts configured to interact with blockchains would read on the claims as written, and Yang in view of Goldfarb reads on “‘participat[es] in consensus via the participating node of the host organization for a transaction received at the blockchain using the AI model,’ as is now made express by the narrowing clarifications to independent claim 1,” as argued by the applicant.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/5/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164